DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 7-16) in the reply filed on February 14, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damper (claim 13) and the air circulation fan (claim 16) must be shown or the feature canceled from the claim. [NOTE:  Regarding the limitation “an air circulation fan” in claim 16.  Since support for this limitation is associated with “the stand type fine dust removal system 10” referenced in pars [125] and [126], amend Figs. 24 and 25 to include a reference character and a lead line to identify the air circulation fan already illustrated in the drawings and also include the same reference character after the phrase “air circulation fan” at pars [125] and [126] in the specification].  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the conductive member and carbon member (see pars [38], [73], [74], [82], and [88]) as described in the specification.  Reference characters 115a and 115b, i.e., conductive member 115a/electrode member 115a and carbon member 115b, is not shown in the 
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “carbon member 115b.” See Fig. 4.
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
The drawings are objected to because support for the caption “Apply High Voltage 0.1kV-20kV [emphasis added]” in Fig. 7 is not found.  See par [81] that discloses “1 to 20 kV.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities:  
In pars [22], [23], and [24], the phrase "the blower are disposed may be disposed" is ambiguous. Is the blower disposed or may be disposed?  Is there more than one blower, as “are disposed” is recited instead of is disposed?
In par [38], reference characters 115a and 115 in Fig. 4 are inconsistence with the description in par [38] "an electrode rod 115 including a carbon member 115b disposed on a portion of a surface of a conductive member 115a."
In par [42], Figs. 15-18 do not include the reference character 10 (i.e., fine dust removal system 10) as disclosed. Also see pars [95] and [98].
In par [43], Figs. 19-21 do not include the reference character 10 (i.e., fine dust removal system 10) as disclosed. Also see par [100].
In par [46], Fig. 27 does not include the reference character 800 (i.e., fine dust removal system 800) as disclosed.
In pars [70] and [71], as disclosed, neither of Figs. 3 and 4 illustrates a conductive member 115a and a carbon member 115b disposed on at least a portion of a surface of the conductive member 115a. Instead, Fig. 4 appears to illustrate the conductive member 115a disposed on at least a portion of the electrode rod 115, and furthermore, the reference character 115b is not shown in Fig. 4.  Also see pars [73] (‘the electrode rod 115 of conductive member 115a”), [74], and [82].
At par [81], “1 to 20 kV”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 at line 5 recites the phrase “a communicating path is formed at a lower portion, the ionizer is provided at an upper portion of one surface of the housing corresponding to the contaminated air inlet, the conductive filter module is disposed and fixed directly down from an inner middle portion of the housing, and the blower is provided in a space between a communicating portion at a lower side of the other surface of the housing and the clean air outlet [emphasis added].
At par [105] of the specification as originally filed, “a communicating path” is disclosed.  However, the structure that defines this feature is not discloses, and further, is not defined with a reference character in the drawings.
Claim Objections
 Claim 8 is objected to because of the following informalities:  at line 2, “  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a communicating portion" in claim 9.
Because this limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 7-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "outer circumferential surface" in claim 1 line 4 is a relative term which renders the claims indefinite. The term "an outer circumferential surface" is not defined by the claims. It is unclear what an outer circumferential surface of the support is without reference to an inner circumferential surface of the support.  The metes and bounds of the claim are unclear.  Also, see pars [14] and [59] of the specification as originally filed.  
Claim 1 recites the limitations "a space" in line 5 and "an internal space" in line 8.  Are the limitations "a space" in line 5 and "an internal space" in line 8 the same or distinct.  Additionally, see the following:  for claim 2, "an internal space" in line 2; for claim 5, "an internal space" in line 2; for claim 7, "a space" in line 7.
Claim 1 recites the limitation "an outer circumferential surface of the support" in line 4.  The term "outer circumferential surface" is a relative term which renders the claim indefinite. The term "an outer circumferential surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim are unclear.  The question that is raised by the relative term "outer circumferential surface" is as follows:  how does one 
Claim 7 recites the limitation "a conductive filter module" in lines 1 and 6.  It is unclear if the limitations are the same or distinct.
Claim 8 recites the limitations "an external housing," "a contaminated air inlet," and "a clean air outlet" in line 3. It is unclear if these limitations are the same or distinct from the limitations "a housing," "a contaminated air inlet," and "a clean air outlet" recited in claim 7 at lines 3 and 4.
Claim 9 recites the limitation "one surface" in lines 1 and 6.  It is unclear if the limitations are the same or distinct.  Claim 9 also recites the limitations "the other surface" in line 3 and line 9 and "the other inner wall" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, the distinctions for the limitations "one inner wall" in line 2, "the other inner wall" in line 4 are ambiguous.
 Claim 9 recites the limitation "a space" in lines 2 and 8, respectively. It is unclear if these limitations are the same or distinct.  
Claim 9 recites the limitations "the housing" and "the external housing" in lines 2, 3, 4, 6, 8, and 9, respectively. It is unclear if these limitations are the same or distinct.  The limitations should be amended to correspond with the limitation "a housing" recited in claim 7 at line 3, for consistency and to obviate ambiguity.
The term “a lower portion” in claim 9 is a relative term which renders the claim indefinite. The term “a lower portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The question  
Claim 9 recites the limitations "a communicating path" in line 5 "a communicating portion" in line 8.  It is unclear if these limitations are the same or distinct.  Also see Specification section above.
Furthermore, the claim limitation "a communicating portion" in line 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification as originally file for the limitation a "communicating portion," which is mentioned in par [105], but not defined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Consider amending claim 9 as follows:  
The fine dust removal system of claim 8, wherein a first surface of the housing forms a first partition to form a first space with a first at the contaminated air inlet of the a second surface of the housing forms a second partition to form a second space with a second at the clean air outlet of the the first surface; the housing], the ionizer is provided at the first to second 
Claims 10-12, 14, and 15 recite the limitation "an external housing." It is unclear if the limitation "a housing" recited in claim 7 at line 3.
Claims 10 and 11 recite the limitation "the window" in line 2 and "the interior" in line 3, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 12 recites "introduced contaminated air is selected as outdoor air or indoor air by disposing the first contaminated air inlet and the second contaminated air inlet" in lines 3-4.  The structure that accomplishes the function "and introduced contaminated air is selected as outdoor air or indoor air by disposing the first contaminated air inlet and the second contaminated air inlet" is unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim are unclear.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Accordingly, claims 2-5 and 7-16 which depend from claim 1 are also rejected. Claim 7-12, and 14-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Tsui (US 8361402) is the closest prior art of record. Although Tsui discloses a conductive file unit comprising electrode, a conductive filter surrounding the electrode, and an electrode rod protruding from a central portion of the electrode to an internal space formed by the conductive filter, Tsui fails to disclose a first electrode cap, a 
Additionally, it would not have been obvious to modify the teaching of Tsui to include these features because none of the prior art of record teaches or fairly suggest modifications that would make obvious these features to one having ordinary skill in the art at the effective filing date of the current invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 9114404 teaches a carbon fiber composite electrode that are much lighter than metal electrodes; WO 2009/106192 discloses a conductive filter unit; US 6497753 discloses conductive filter units; and US 3105750 discloses an electrode cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 25, 2022